Per Curiam.

The testimony offered by plaintiff as to the financial ability on the part of the prospective purchasers was improperly excluded. Plaintiff upon a new trial should be afforded a full opportunity of establishing that there was a meeting of minds between the prospective buyers and seller on all the essential terms of the contract and that the purchasers were able to consummate the transaction.
The judgment should, accordingly, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.